1933 Act File No. 333-184477 1940 Act File No. 811-22761 As filed with the Securities and Exchange Commission on February 7, 2013 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO. 2 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AMENDMENT NO. 4 (CHECK APPROPRIATE BOX OR BOXES) STONE RIDGE TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , 55TH FLOOR NEW YORK, NEW YORK 10174 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (212) 257-4778 JANE KORACH STONE RIDGE TRUST , 55TH FLOOR NEW YORK, NEW YORK 10174 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MICHAEL S. CACCESE CLAIR E. PAGNANO K&L GATES LLP ONE LINCOLN STREET BOSTON, MASSACHUSETTS 02111-2950 It is proposed that this filing will become effective (check appropriate box) þ immediately upon filing pursuant to paragraph (b) o on (date)pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date)pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date)pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Registration Statement of Stone Ridge Trust (related to Stone Ridge Reinsurance Risk Premium Fund and Stone Ridge High Yield Reinsurance Risk Premium Fund) to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York, and State of New York, on the 7th day of February, 2013. STONE RIDGE TRUST By: /s/ Jane Korach Jane Korach, Secretary Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * Ross Stevens Trustee, President (Principal Executive Officer) February 7, 2013 * Patrick Kelly Treasurer (Principal Financial Officer) February 7, 2013 * Jason Thomas Trustee, Lead Independent Trustee February 7, 2013 * Daniel Charney Trustee February 7, 2013 * Jason Ekberg Trustee February 7, 2013 * Power of Attorney By: /s/ Jane Korach Attorney in Fact INDEX TO EXHIBITS EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
